Citation Nr: 0023198	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for excision of lipoma 
with peroneal nerve involvement of the right leg, with right 
foot weakness, secondary to service-connected residuals of a 
right knee injury.

2.  Entitlement to an increased evaluation for service 
connected residuals of a right knee injury, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California, which continued a 10 
percent rating evaluation for the veteran's service connected 
residuals of a right knee injury.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.  

In his June 1997 substantive appeal regarding the issue of 
residuals of a right knee injury, the veteran raised the 
issue of entitlement to service connection for excision of 
lipoma with peroneal nerve involvement of the right leg, with 
right foot weakness, secondary to the service connected 
residuals of a right knee injury.  By rating action dated in 
January 1998, the RO denied the veteran's claim of 
entitlement to service connection for excision of lipoma with 
peroneal nerve involvement of the right leg, with right foot 
weakness, secondary to the service connected residuals of a 
right knee injury.  The RO also determined that the veteran 
was entitled to an increased rating evaluation of 20 percent 
for his service connected residuals of a right knee injury.

The veteran was scheduled to testify at a hearing before a 
traveling member of the Board in March 2000, but he failed to 
appear as scheduled.

Additional procedural history will be described below in 
connection with the veteran's claim of entitlement to service 
connection for excision of lipoma with peroneal nerve 
involvement of the right leg, with right foot weakness, 
secondary to service-connected residuals of a right knee 
injury.




FINDINGS OF FACT

1.  The veteran failed to submit a timely Notice of 
Disagreement and a timely substantive appeal with respect to 
the RO's January 1998 decision denying entitlement to service 
connection for excision of lipoma with peroneal nerve 
involvement of the right leg, with right foot weakness, 
secondary to the service connected residuals of a right knee 
injury.

2.  The competent evidence of record shows that the veteran's 
right knee is stable with full range of motion. 


CONCLUSIONS OF LAW

1.  Because the veteran failed to submit a timely Notice of 
Disagreement and a timely substantive appeal as to the RO's 
January 1998 decision denying entitlement to service 
connection for excision of lipoma with peroneal nerve 
involvement of the right leg, with right foot weakness, 
secondary to the service connected residuals of a right knee 
injury, the Board currently has no jurisdiction over the 
matter and the appeal must be dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right knee injury have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
excision of lipoma with peroneal nerve involvement of the 
right leg, with right foot weakness, secondary to his service 
connected residuals of a right knee injury, and an increased 
rating evaluation for his service connected right knee 
disability, which is currently evaluated as 20 percent 
disabling.  

In the interest of clarity, the Board will separately discuss 
the two issues.  With respect to each issue, the Board will 
initially discuss the relevant factual background.  The 
applicable law, VA regulations and Court decisions will then 
be reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Entitlement to service connection for excision of lipoma with 
peroneal nerve involvement of the right leg, with right foot 
weakness, secondary to service-connected residuals of a right 
knee injury.

Factual Background

In a March 1997 rating decision, the RO denied an increased 
rating for the veteran's service-connected right knee 
disability.  In the reasons and bases section, the RO 
mentioned that a right leg lipoma which had been excised in 
June 1996 was unrelated to the service injury.

In April 1997, the veteran filed a Notice of Disagreement as 
to the RO's denial of an increased rating for the service-
connected knee disability.  The lipoma was not mentioned. 

In June 1997, the veteran submitted a VA Form 9 as to the 
issue of entitlement to an increased rating evaluation for 
his service connected residuals of a right knee injury.  In 
the VA Form 9, the veteran stated that the lipoma was related 
to the service-connected right knee injury.

By rating action dated in January 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
excision of lipoma with peroneal nerve involvement of the 
right leg, with right foot weakness, claimed as secondary to 
the service connected residuals of a right knee injury.  A 
notice letter as to that decision was sent to the veteran's 
address of record in a January 1998 letter.  

The RO issued a Statement of the Case (SOC) dated in July 
1998 with regard to the issue of entitlement to service 
connection for excision of lipoma with peroneal nerve 
involvement of the right leg, with right foot weakness, 
secondary to the service connected residuals of a right knee 
injury.  The RO indicated that the veteran had filed a Notice 
of Disagreement as to that issue in April 1997.  The SOC was 
sent to the veteran by letter dated July 31, 1999.  The 
veteran was informed of his appeal rights, and a VA Form 9 
(Appeal to Board of Veterans' Appeals) was enclosed.  No 
response was received from the veteran or his representative.

A Supplemental Statement of the Case (SSOC) was sent to the 
veteran with respect to this issue in October 1998.  In an 
accompanying letter, the veteran was again informed of his 
right to appeal.  No response was received from the veteran.

In December 1999, the veteran's representative filed with the 
RO a VA form 646 (Statement of Accredited Representation in 
Appealed Case).  The service connection issue was not 
specifically mentioned.

In May 2000, the Board sent a letter to the veteran informing 
him that it had raised the issue of whether a timely 
substantive appeal had been filed with regard to the issue of 
entitlement to service connection for excision of lipoma with 
peroneal nerve involvement of the right leg, with right foot 
weakness, secondary to the service connected residuals of a 
right knee injury.  The Board further informed the veteran of 
the pertinent law and regulations regarding this issue, and 
of the basis of the Board's decision to raise the issue.  The 
veteran was informed that he and his representative had 60 
days to submit additional evidence and argument regarding the 
issue of whether a timely substantive appeals had been filed.  
A copy of the letter was sent to the veteran's 
representative.  See 38 C.F.R. § 20.203 (1999).  No response 
was received from the veteran or his representative.


Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) has been 
furnished.  See 38 C.F.R. § 20.200 (1999).

Appellate review is initiated by the filing of a NOD with a 
rating decision, which, if not filed within one year from the 
date of mailing of notice of the rating decision, the 
underlying decision "shall become final and the claim will 
not thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  See 38 
U.S.C. § 7105(a),(b)(1),(c); 38 C.F.R. § 20.201; Prenzler v. 
Derwinski, 928 F.2d 392, 394 (Fed.Cir. 1991).

The relevant statute further provides that the initiation of 
appellate review is completed by the filing of a timely 
substantive appeal, after the issuance of a SOC. Appeals must 
be in writing and be filed with the activity which entered 
the determination with which disagreement has been expressed. 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202. The law 
requires that the substantive appeal be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed Appeal 
to Board of Veterans' Appeals, (VA Form 9) or correspondence 
containing the necessary information.  If the statement of 
the case addressed several issues, the substantive appeal 
must either indicate that that the appeal is being perfected 
as to all of those issues or must specifically identify the 
issues appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions an appellant 
needs to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination appealed. 38 U.S.C.A. § 7105(d)(5).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above. 38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Analysis

In this case, the RO appears to believe that it denied the 
veteran's claim of entitlement to secondary service 
connection for lipoma in March 1997 and that the veteran 
filed a NOD in April 1997.  The RO issued a SOC on July 1998.  

The Board, on the other hand, believes that the March 1997 
rating decision was limited to the issue of an increased 
rating and that the NOD could not, and in fact did not, 
address the matter of secondary service connection for the 
lipoma.  Based on the factual history contained in the 
veteran's claims folder and described above, the Board 
believes that the veteran initially raised the issue of 
service connection for lipoma in the June 1997 substantive 
appeal on the increased rating issue; that the RO initially 
denied the secondary service connection claim in a January 
1998 rating decision; and that the veteran did not file a NOD 
as to that rating decision.  Nonetheless, because the RO 
thought that a NOD had been filed in April 1997, it issued 
the SOC in July 1998.  

In the Board's view, for reasons explained below, the veteran 
failed to file both a  NOD and a substantive appeal as to the 
issue of entitlement to service connection for lipoma with 
peroneal nerve involvement of the right leg, with right foot 
weakness, secondary to the service connected residuals of a 
right knee injury.
However, even if one accepts the RO's theory that the veteran 
filed a NOD in April 1997, he did not file a substantive 
appeal as to the issue of entitlement to secondary service 
connection for lipoma and his claim must be dismissed for 
that reason alone. 

Failure to file a NOD

The VA Form 9 which the veteran filed in June 1997 served to 
raise the issue of entitlement to service connection for 
excision of lipoma with peroneal nerve involvement of the 
right leg, with right foot weakness, secondary to the service 
connected residuals of a right knee injury.  The RO denied 
the claim in a January 1998 rating decision.  The veteran 
failed to file a NOD as to that decision.  In the absence of 
a timely filed NOD, the Board has no jurisdiction over the 
issue and it must be dismissed.  See 38 U.S.C.A. §§  7105, 
7108; 38 C.F.R. § 20.200, 20.201, 20.302.   

Failure to file a substantive appeal

Although a SOC and SSOCs were provided to the veteran with 
regard to the secondary service connection issue in July 
1998, October 1998 and September 1999, the veteran failed to 
file a timely substantive appeal as to the issue.  The Board 
has been unable to identify any document filed within the 
requisite time period which satisfied the requirements for 
perfecting an appeal.  In particular, with respect to the 
December 1999 VA Form 646 filed by the veteran's 
representative, it did not specifically address the secondary 
service connection issue and was filed well over a year after 
the July 1998 SOC.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).     


Additional comments

The Board is aware that the May 1999 VA Form 8, Certification 
of Appeal, lists two issues, including the issue of secondary 
service connection for lipoma.  However, 38 C.F.R. § 19.35 
(1999) specifically provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  It is the 
Board's responsibility to determine its own jurisdiction. 38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.203 (1999).

Although there is a provisions in the VA regulations 
pertaining to extensions of time limits, see 38 C.F.R. 
§ 3.109, neither the veteran or the veteran's representative 
has requested such an extension.

The Board also notes that the veteran and his representative 
failed to respond to the May 2000 letter which offered an 
opportunity for the presentation of  written argument or to 
request a hearing for the presentation of oral argument on 
the question of adequacy of the appeal.  

Conclusion

The law permits the Board to dismiss appeals which fail to 
allege specific error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); 
see also 38 U.S.C.A. § 7108 (West 1991).  For the reasons and 
bases expressed above, the Board concludes that the veteran 
failed to perfect a timely appeal concerning the issue of 
entitlement to service connection for excision of lipoma with 
peroneal nerve involvement of the right leg, with right foot 
weakness, secondary to the service connected residuals of a 
right knee injury.  In essence, a "case or controversy" 
involving a pending adverse determination that the appellant 
has taken exception to does not currently exist.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the 
Board is without jurisdiction to review the appeal with 
respect to this issue and therefore, the claim must be 
dismissed.   

In summary, since a timely, properly completed NOD and VA 
Form 9 or the information the law requires has not been filed 
with regard to the January 1998 denial of the veteran's 
claim, an appeal has not been perfected as to this issue, and 
therefore, the appeal must be dismissed.

As a final matter, the law and regulations which require the 
Board to dismiss the veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the veteran in the administrative appeals process. 
Thus, the veteran remains in a position to press his claim 
without prejudice, if he so desires.

Entitlement to an increased evaluation for service connected 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.

Factual background

Service medical records show that the veteran sustained a 
right knee injury as a result of a parachute jump during his 
period of active service.  He was initially awarded 
entitlement to service connection for residuals of his right 
knee injury by rating action dated in February 1963, wherein 
a 10 percent rating evaluation was assigned effective as of 
October 18, 1962.

By rating action dated in December 1982, the RO confirmed the 
veteran's 10 percent rating evaluation for his service 
connected right knee disability.

In October 1996, the veteran re-opened his claim of 
entitlement to an increased rating evaluation for his service 
connected right knee disability by submitting additional 
medical evidence.  He submitted copies of VA hospital 
treatment records dated in June 1996 which showed that he 
underwent an excisional biopsy of a right leg mass.  The 
veteran was said to have been in fairly good health until 
approximately two years earlier when he sustained a traumatic 
injury to his right knee region.  Examination of the right 
knee showed a palpable 2 cm x 4 cm mass over the area of the 
fibular head.  Otherwise, the right knee had full range of 
motion and no gross instability.

A VA radiology report of the knees dated in October 1996 
reveals an impression of mild bilateral posterior patellar 
spur formation.  There were components of medial compartment 
narrowing bilaterally, more prominent on the left than on the 
right with mild degenerative spurring involving the medial 
compartment on the left.

The veteran underwent a VA nerve conduction electrokymograph 
study of the lower extremities in November 1996.  The 
impression showed evidence of acute, as well as chronic, 
denervation changes in the muscles supplied by the right 
common peroneal nerve at the fibular head.  The examiner 
indicated that there was no evidence of motor radiculopathy 
in either lower extremity or motor radiculopathy involving 
the posterior primary rami from C4 to T1 bilaterally.  There 
was no evidence associating the peroneal nerve involvement 
with the service connected right knee disability.

By rating action dated in March 1997, the RO confirmed the 
veteran's 10 percent rating evaluation for his service 
connected right knee disability.  The veteran filed a timely 
NOD in March 1997.  A SOC was issued to the veteran in May 
1997, and in June 1997 the veteran perfected a substantive 
appeal as to the increased rating issue.

The veteran underwent a VA joints examination in September 
1997.  He provided a one and a half year history of a lipoma 
excision from the lateral aspect of the right knee.  He 
reported a right foot drop and right knee pain diffusely with 
standing or walking too long.  He reported numbness over the 
dorsal aspect of the foot and anterior leg.  Physical 
examination revealed that there was no evidence of swelling 
or gross bony deformity of the veteran's right knee.  There 
was a well healed scar on the right knee which measured 10.0 
cm.  The veteran's right knee was stable and without 
instability on varus and valgus stress testing, and Lachman's 
anterior or posterior drawer testing.  Range of motion of the 
veteran's right knee showed full extension and flexion from 
zero degrees to 125 degrees.  The veteran's strength was 4/5 
in tibialis anterior and 5/5 in the tibialis posterior, 
extensor halluces longus, gastrocsoleus complex.  His 
sensation was said to be slightly decreased over the dorsal 
aspect of the right foot and first web space.  Deep tendon 
reflexes were equal and symmetrical in the bilateral lower 
extremities.  The diagnosis was previous excision of a lipoma 
from the lateral aspect of the right knee.  The examiner 
commented that the veteran appeared to have slight peroneal 
nerve involvement, with minimal motor deficits as well as 
some sensory deficit.

By rating action dated in January 1998, the RO determined 
that the veteran was entitled to an increased rating 
evaluation, 20 percent, for his service-connected residuals 
of a right knee injury.

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; 30 percent rating where extension is limited to 20 
degrees; 40 percent rating where extension is limited to 30 
degrees; and 50 percent rating where extension is limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1999).

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of terminology such as "mild" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated by the Board in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6 (1999).

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97(July 1, 1997).  The General Counsel held in VAOPGCPREC 
23-97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any:

. . . separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a 
rating may be assigned.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).  VAOGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40 (1999).  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (1999) consider whether there 
is crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.

Analysis

Initial matters - well groundedness of claim/duty to 
assist/standard of proof:

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
right knee injury is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service connected residuals of a right knee injury is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been provided with a VA 
examination in September 1997 and a full opportunity to 
present evidence and argument in support of his claim.  
The veteran was scheduled to testify at a hearing before a 
member of the Board sitting at San Diego, California in 
February 2000.  The veteran, however, failed to report for 
the hearing.  The Board is aware of no evidence pertinent to 
this issue which has not been obtained.  Accordingly, the 
Board concludes that VA's statutory duty to assist the 
veteran has been fulfilled in this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Application of VA Schedule for Rating Disabilities:

i. Rating under Diagnostic Code 5260

The veteran is currently rated as 20 percent disabled for his 
service-connected right knee disability pursuant to 38 C.F.R. 
4.71a, Diagnostic Code 5260 
[limitation of flexion of leg].  Diagnostic Code 5260 
provides for a 20 percent rating where flexion is limited to 
30 degrees and a 30 percent rating where flexion is limited 
to 15 degrees.

The Board concludes that the evidence of record does not 
demonstrate that flexion of the veteran's right knee is 
limited to 30 degrees to warrant a 20 percent evaluation or 
that flexion is limited to 15 degrees to warrant a 30 percent 
rating.  Indeed, the September 1997 VA examination 
characterized the range of motion of the veteran's right knee 
as from zero degrees to 125 degrees.  See also 38 C.F.R. 
§ 4.71, Plate II.

For these reasons, the Board concludes that a rating in 
excess of the currently assigned 20 percent is not warranted 
under Diagnostic Code 5260.

ii. Rating under other Diagnostic Codes

The Board has given consideration to evaluating the veteran's 
service connected disability under a different Diagnostic 
Code that is potentially relevant to this case. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has also considered the potential application of 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 
provides for a 20 percent rating where extension is limited 
to 15 degrees; 30 percent rating where extension is limited 
to 20 degrees; 40 percent rating where extension is limited 
to 30 degrees; and 50 percent rating where extension is 
limited to 45 degrees.  The available medical evidence 
demonstrates that the veteran's right knee extension is 
without any significant limitation of motion, with the 
September 1997 VA examination characterizing the range of 
motion of the veteran's right knee having full extension.  
Accordingly, the Board concludes that an evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5261.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating, and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.

The Board notes that the evidence of record does not 
establish that the veteran has subluxation of his knee.  With 
respect to instability, the veteran complained of foot drop, 
but no instability of the knee.  The September 1997 VA 
examiner was unable to identify any knee instability.  
Accordingly, Diagnostic Code 5257 is inapplicable in this 
case. 

X-ray evidence in October 1996 indicates that the veteran has 
degenerative changes of the  knee.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (July 1, 1997), held 
that a claimant who has arthritis and instability of the knee 
may in certain circumstances be rated separately under 
Diagnostic Codes 5003 and 5257.  However, it was stated that 
a separate rating must be based upon additional disability.  
In this case, as stated above the Board does not believe that 
the application of Diagnostic Code 5257 is appropriate in 
this case because instability is not present.  Accordingly, 
the provisions of VAOPGCPREC 23-97 are similarly 
inapplicable. 

Under 38 C.F.R. § 4.71a, DC 5010 (1999), arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under DC 5003.  Under 38 C.F.R. § 
4.71(a), Diagnostic Code 5003, if degenerative arthritis is 
established by X-rays, a compensable rating may be awarded 
under three circumstances: (1) when limitation of motion 
meets the criteria in the diagnostic code(s) for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable evaluation under the 
applicable diagnostic code(s), 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of two or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

In this case, the veteran's disability is rated under 
Diagnostic Codes 5299-5260, which is indicative of an 
unlisted disability being rated by analogy to limitation of 
flexion of the leg.  See 38 C.F.R. §§ 4.20 [rating by 
analogy] and 4.27 [use of diagnostic code numbers].  If the 
veteran's service-connected knee disability were to be rated 
under Diagnostic Codes 5003-5260 under (1) above, the result 
would be the same.  The Board further observes, with respect 
to (1), that the September 1997 VA examination report 
indicated that the right knee exhibited no swelling, nor did 
there appear to be muscle spasm or evidence of painful 
motion.  The circumstances outlined in (2) and (3) are not 
relevant here.  For these reasons, the Board will not rate 
the veteran's knee disability under the arthritis codes.
  
The Board notes in passing that the medical evidence of 
record, specifically the November 1997 and September 1997 
medical reports, identified peroneal nerve problems.  There 
is no indication that such neurological impairment is in any 
way associated with the veteran's service-connected right 
knee disability. 

In short, as the medical evidence described in detail above 
demonstrates little if any objective evidence of right knee 
instability, the Board concludes that the veteran does not 
meet the criteria for moderate or severe impairment of the 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Board thus concludes that the available evidence of record 
demonstrates that the veteran's disorder is more 
appropriately rated under Diagnostic Code 5260 rather than 
Diagnostic Codes 5257 or 5261.

iii. DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59. The Court has also held, however, that where a 
diagnostic code is not predicated on limitation of range of 
motion, such as Diagnostic Code 5257, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). In this case, the veteran's 
disability evaluation of 20 percent is based on 38 C.F.R. § 
4.71a, Diagnostic Code 5260, which is based on limitation of 
flexion. Therefore, pursuant to the Court's holding in 
Johnson, 38 C.F.R. §§ 4.40, 4.45 and 4.59 are for 
consideration in this case.

The Board has considered all medical evidence of record in 
its analysis of the DeLuca factors.  The most recent VA 
joints examination indicates that the veteran reported pain, 
foot drop and numbness.  In granting an increased rating 
evaluation from 10 percent to 20 percent in January 1998, the 
RO considered painful motion, functional loss, less movement 
than normal, weakened movement, excess fatigability, 
incoordination, swelling, deformity and atrophy of disuse.  
Additionally, instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing were also considered.  The findings considered the 
veteran's report of right knee pain with standing and walking 
too long.  As such, the Board is of the opinion that an 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45 has been fully 
considered by the RO in the assignment of a 20 percent 
evaluation.  The veteran has not pointed to any additional 
significant functional loss to warrant further increase based 
on 38 C.F.R. §§ 4.40 and 4.45, and the Board has identified 
none.

iv. Esteban considerations

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The September 1997 VA examination noted an well healed scar 
on the veteran's right knee.  No disability associated with 
this old surgical scar was identified by the examiner, and no 
pertinent diagnosis was made.

In the absence of a disability, service connection may not be 
granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The mere presence of a surgical scar does not 
constitute a disability; moreover, the veteran and his 
representative have pointed to no specific disability 
associated with the surgical scar.  Accordingly, a separate 
disability rating will not be assigned.

Conclusion

In conclusion, after reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent for the 
veteran's service connected residuals of a right knee injury. 
The benefit sought on appeal is accordingly denied.


ORDER

As the veteran did not file a timely NOD and a timely 
substantive appeal regarding the RO's January 1998 denial of 
his claim of entitlement to service connection for excision 
of lipoma with peroneal nerve involvement of the right leg, 
with right foot weakness, secondary to the service connected 
residuals of a right knee injury, this matter is not properly 
before the Board for appellate review and the appeal is 
accordingly dismissed. 

Entitlement to an increased evaluation for service connected 
residuals of a right knee injury is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

